306 S.W.3d 709 (2010)
Marcus BUSEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70765.
Missouri Court of Appeals, Western District.
April 6, 2010.
Jeannie Willibey, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.
Prior report: 247 S.W.3d 609.

Order
PER CURIAM:
Marcus Busey appeals the Circuit Court of Buchanan County's denial of his Rule 29.15 motion in which he alleged that he received ineffective assistance of counsel. On appeal, Busey raises three points. We *710 affirm in this per curiam order. Rule 84.16(b).